                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

ANIMAL LEAGUE DEFENSE FUND;
ANIMAL EQUALITY; CENTER FOR
BIOLOGICAL DIVERSITY; and FOOD
CHAIN WORKERS ALLIANCE                                                    PLAINTIFFS

v.                                 4:19cv00442 JM

JONATHAN AND DEANN VAUGHT,
d/b/a PRAYER CREEK FARM; and
PECO FOODS, INC.                                                          DEFENDANTS

                                        JUDGMENT

     Pursuant to the order entered this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 14rd day of February, 2020.


                                                   ____________________________________
                                                   James M. Moody Jr.
                                                   United States District Judge
